DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 and 15-22 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art to the instant claims is that of Furusawa (US 2016/0230026 – previously cited).  Furusawa teaches a similar method of forming the claimed laminate (Paragraphs 180-185, 191-196) and where the material is sintered (Paragraphs 138-139).  However, in applicant’s remarks filed 01 February 2021 applicant states where the method disclosed by Furusawa is more similar to the comparative examples 6-8 rather than the inventive examples (remarks pp. 4-5).  
A careful review of the inventive examples 1-3 as noted in Paragraphs 40-41 of the originally filed specification and comparative examples 6-8 as disclosed in Paragraph 69 of the originally filed specification.  Between the two portions of the disclosure, there are differences between the processing of the powder in pretreatment times and the preparation of the paste regarding particle size differences.  Furusawa is silent regarding the required amount of time regarding treatment with the aminosilane or the processing of the subsequent paste to a requisite size.  
It is also worth noting that Furusawa discloses where Cu is one of 6 different possible metal powders, Si is one of 6 different materials disclosed as possible deposited materials, and the aminosilane material is one of near countless possible carboxyl-group containing or amino-group containing coupling agents (Paragraphs 24-32).  There is no suggestion that any and all of these materials disclosed by Furusawa would inherently form the claimed materials at a boundary as first the metals of Cu to Pt have different affinities for coupling agents (e.g. atomic radii, etc.) and the coupling agents differ greatly in structure and size.  Per MPEP 2112 (III), the fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. In re Rijckaert, 9 F.3d 1531, 1534, 28 USPQ2d 1955, 1957 (Fed. Cir. 1993).  As such, the preponderance of the evidence suggests that the instant claims are patentable over Furusawa.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 01 February 2021, with respect to 35 USC 112(d) have been fully considered and are persuasive.  The rejection of claims 8-14 has been withdrawn.  Applicant has canceled the claims.
Applicant’s remarks regarding 35 USC 103 rejections in view of Furusawa as outlined above are persuasive in that the laminate disclosed by Furusawa does not 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105.  The examiner can normally be reached on M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784